                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    WILLIE M. CAULEY                                                             CIVIL ACTION

    VERSUS                                                                            NO. 18-6670

    ST. TAMMANY PARISH, ET AL.                                                 SECTION: “G”(1)



                                               ORDER

           The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

           IT IS ORDERED that the motion to dismiss filed by Judge Raymond Childress1 is

GRANTED, that the claims against Judge Childress in his official capacity are DISMISSED

WITHOUT PREJUDICE, and that the claims against Judge Childress in his individual capacity

are DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED the motion for a default judgment filed by Plaintiff2 is

DENIED.

           IT IS FURTHER ORDERED that the claims against St. Tammany Parish are

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1).




1
    Rec. Doc. 12.
2
    Rec. Doc. 21.
           IT IS FURTHER ORDERED that the motion to set aside default judgment filed by the

St. Tammany Parish Government3, is DENIED AS MOOT.

           IT IS FURTHER ORDERED that the motion to stay proceedings filed by Detective Nick

Burtanog, Sheriff Randy Smith, and District Attorney Warren Montgomery4 is GRANTED.

           IT IS FURTHER ORDERED that plaintiff’s claims against Detective Nick Burtanog,

Sheriff Randy Smith, District Attorney Warren Montgomery, and Detective Jordan A. Hollenbeck

are STAYED.

           IT IS FURTHER ORDERED that the Court retains jurisdiction over the stayed claims

and that the case be restored to the trial docket upon Plaintiff’s motion once his criminal

proceedings are concluded, so that the claims may proceed to final disposition.

           IT IS FURTHER ORDERED that the motion for summary judgment filed by Plaintiff5

is DENIED.

           IT IS FURTHER ORDERED that the Clerk of Court is directed to mark this action

CLOSED for statistical purposes until such time as it is reopened for resolution of the stayed

claims.

           NEW ORLEANS, LOUISIANA, this _____
                                        28th day of December, 2018.


                                             __________________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT


3
    Rec. Doc. 24.
4
    Rec. Doc. 25.
5
    Rec. Doc. 31.


                                                2
